 

Case 2:20-cr-00015-Z-BR Document 803 Filed 09/21/20.__Page 1 of 1. PagelD 2249
U.S. DISTRICT COURT
IN THE UNITED STATES DISTRIC COO LED OF TEXAS
FOR THE NORTHERN DISTRICT OF TEXAS TILED

 

 

 

 

 

AMARILLO DIVISION
SEP 2 | 2020
UNITED STATES OF AMERICA §
§ CLERK, U.S. DISTRICT COURT
Plaintiff, § By
§ Deputy
v. § 2:20-CR-15-Z-BR-(25)
§
MELENIE ARCEO §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 3, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation’) in the above referenced
cause. Defendant Melenie Arceo filed no objections to the Report and Recommendation within the
fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant
matters of record in the above referenced cause—including the elements of the offense, Factual
Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the Report
and Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by
the United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of
Defendant Melenie Arceo was knowingly and voluntarily entered; ACCEPTS the guilty plea of
Defendant Melenie Arceo; and ADJUDGES Defendant Melenie Arceo guilty of Count Thirty-Two in
violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(viii). Sentence will be imposed in accordance

with the Court’s sentencing scheduling order.

SO ORDERED, September u , 2020.

 

MATAHEW J. KACSMARYK
UNJTED STATES DISTRICT JUDGE

 
